Citation Nr: 9918613	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-06 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of the recovery of a home loan guaranty 
indebtedness in the amount of $1,606, plus interest, to 
include the issue of whether the indebtedness was properly 
created.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The appellant served on active duty for five years and nine 
months beginning in 1968 and ending in 1974.  


FINDINGS OF FACT

1.  Due to loss of income caused by the appellant's 
employment change, the appellant defaulted on his deed of 
trust payments.  That default necessitated a foreclosure sale 
of the subject property used as security for the loan.  

2.  The property was sold to VA at a foreclosure sale 
pursuant to the loan guaranty.  VA's purchase of the property 
for $87,999 relieved appellant's financial obligation to the 
lender for the property, but resulted in an indebtedness in 
the amount of $2,741 to VA under the loan guaranty.  The 
property was subsequently sold by VA for $95,201, and VA 
calculated the remaining outstanding indebtedness, including 
expenses associated with the foreclosure and resale, as 
$1,606.  That amount is incorrect, however, as the cost of 
repairs was overcalculated by $1,105.  The outstanding 
balance owing by the appellant for the expenses of 
foreclosure and resale of the subject property is $501.  

3.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.  

4.  The appellant has not shown repayment of this debt would 
cause undue financial hardship, nor has it been established 
that repayment would defeat the purpose of the benefit or 
that the appellant's reliance on VA benefits resulted in the 
appellant releasing a valuable right or incurring a legal 
obligation.  

5.  Consideration of relative fault results in a finding that 
the appellant was more at fault than VA in the creation of 
the debt. 


CONCLUSIONS OF LAW

1.  The creation of the appellant's indebtedness in the 
amount of $1,105 was improper, and the loan indebtedness is 
hereby reduced by that amount.  38 C.F.R. § 36.4276 (1998).  

2.  The creation of the appellant's indebtedness in the 
amount of $501 was proper. 38 C.F.R. § 36.4276 (1998). 

3.  Recovery of the loan guaranty indebtedness in the amount 
of $501, together with interest, would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.964, 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks a waiver of VA loan guaranty 
indebtedness, most recently calculated by the RO as $1,606, 
plus accrued interest thereon.  As an initial matter, the 
Board of Veterans' Appeals (Board) finds that the appellant 
has presented a claim supported by evidence which leads to 
the belief that it is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Furthermore, the appellant's claim has been adequately 
developed for appellate purposes by the Regional Office (RO).  


Background

The record reflects that in 1983 the appellant purchased a 
home in Baldwin Park, California, and secured a loan in the 
amount of $80,450 to finance its purchase, guaranteed by VA 
to the extent of 34.18 percent of the outstanding 
indebtedness.  Information subsequently provided by the 
lender indicated that the appellant defaulted on the Deed of 
Trust Note secured by the property, and so foreclosure 
proceedings were instituted by the lender.  In March 1994 VA 
purchased the property from the lender at a foreclosure sale 
by paying a total of $87,999.  In October 1994 VA resold the 
property for $95,201.  

In January 1995 the appellant responded to a letter from VA 
dated in December 1994, a copy of which is not in the claims 
folder or either of the loan guaranty folders.  He requested 
a breakdown of the $2,741 debt with which he was being 
charged pursuant to the loan guaranty.  The record contains 
no response from VA to his January 1995 inquiry; however, the 
record does contain another letter from the appellant dated 
in January 1995 that refers to a response from VA dated in 
January 1995, and expresses his desire to appeal the 
decision.  He again requested a breakdown of the $2,741 
outstanding debt, inquired as to why that debt was not added 
to the sale price when VA resold the property in October 
1994, and requested a hearing.  

In November 1995, VA responded to the appellant's request for 
a breakdown of the outstanding balance:  when the property 
was sold at foreclosure in March 1994 the principal balance 
due was $75,456.90.  Advance payments for taxes and insurance 
were $621.85.  Interest owing to the date of the sale was 
$10,059.96, and the legal costs of foreclosure were 
$1,860.30.  A total of $87,999 was due to the lender; VA bid 
$85,258 for the property, and paid the additional $2,741. 

The appellant testified in February 1996 regarding this 
matter.  He asserted that he was discharged from employment 
in August 1992, and unable to make the payments on the Note.  
In December 1992 he put the subject property on the market 
for sale.  He was unable to sell it.  The debt was 
foreclosed, and VA bought it at the foreclosure sale in March 
1994 for less than the amount due to the lender.  The 
appellant reported that VA's obligation under the loan 
guaranty was $17,500, and that obligation was met when it 
purchased the property at the foreclosure sale.  The 
appellant asserted that the foreclosure sale price is the 
final amount the lender should have received under the law, 
and the difference between $87,999 and the $85,258 VA bid 
should be written off by the lender, or the lender should 
have attempted to collect the remainder directly from him, 
but VA should not have paid it.  The appellant also testified 
that VA was under an obligation to sell the property for 
whatever it paid for it, that is, $87,999.  The appellant 
testified that he knew VA had resold the property, and 
wondered why VA had not attempted to collect the $2,741 owing 
as a result of the foreclosure by adding it to the sale price 
of the property.  The appellant further argued that VA had a 
responsibility to inform the appellant that, should 
foreclosure occur, VA was under no obligation to purchase the 
property at the total amount due the lender, and that VA will 
not protect the appellant financially from incurring costs 
when VA sells the property at less than its value or at less 
than the full amount paid by VA under the guaranty.  

The appellant also testified that when the property was 
resold by VA, the sale price was $95,201, and so VA realized 
a $10,000 gain on the transaction.  He acknowledged that 
there were some expenses associated with that resale, but 
argued that the expenses should have been deducted from VA's 
profit on the resale.  He testified that, if there was 
something else in the law that would allow the lender to 
recoup the shortage, that is, the $2,741, from him as opposed 
to from VA, then the lender should have tried to collect it 
from him, and should not have gone to VA, as VA met its 
$17,500 obligation through its payment at the foreclosure 
sale.  The appellant also inquired as to why VA bid only 
$85,258 at the foreclosure sale, and repeated his assertion 
that, when the property was resold for $95,201, the 
difference of $10,000 should have been applied to liquidate 
the indebtedness incurred in the foreclosure proceedings.  He 
also explained that he did not want to provide current 
personal financial information at that time, as he wanted to 
be assured that the debt was properly created.  He testified 
that he was employed at that time.  

In a letter dated in May 1996, a VA Loan Service 
Representative explained that the appellant was obligated to 
VA for reimbursement of the amount of money VA had to pay the 
lender when the appellant defaulted on his mortgage, and 
provided a financial status report form to appellant.  In 
August 1996 the appellant was advised that his claim for 
waiver of the debt was denied.  In September 1996 the 
appellant expressed his disagreement with that decision, 
arguing that the Los Angeles VA RO grossly overestimated the 
amount of repair work necessary on the property at around 
$10,000 when the actual repair bills were only approximately 
$2,000.  He contended the debt was unjust, and was created by 
the RO's fault.  In a Statement of the Case sent to the 
appellant in November 1996 the RO explained the basis for its 
decision that appellant's requested waiver of the debt was 
denied.  The RO concluded there was no fraud or 
misrepresentation, or bad faith, that neither the appellant 
nor VA were at fault, but that the ultimate responsibility 
for the debt is the appellant's.  The record contained no 
indication the appellant could not repay the debt, nor was 
there any indication that collection of the debt would be 
unfair or cause undue hardship.  Accordingly, collection of 
the debt would not be  against equity and good conscience.  

The appellant argued in his substantive appeal in January 
1997 that VA was at fault when it deducted almost $10,000 for 
estimated repairs from the appraised value, when the amount 
deducted was not substantiated by any documentation.  He 
argued that the actual cost of repairs was $2,000.  The Board 
notes that the $10,000 figure to which the appellant refers 
is found on a document in the loan guaranty file and 
identified as Summary of Basis for Liquidations Procedure, VA 
Forms 26-7313 and 26-8922, prepared in March 1994, which 
indicates the appraised value of the property as of December 
1993 was $96,000, the Estimated Expenses of Acquisition, 
Maintenance and Resale were $10,742.40, and the Estimated Net 
Value of the Property was $85,257.60, rounded off to $85,258 
as the Specified Amount.  The appellant also pointed out in 
his substantive appeal that when VA resold the property in 
October 1994 it did so at a $10,000 profit, more than enough 
to recover the claimed $2,741 shortfall.  

At a hearing before the undersigned in January 1998, the 
appellant repeated his contentions that the VA should have 
purchased the property from the lender for the entire 
outstanding amount due, instead of for an amount $2,741 less 
than the balance due; had VA done so, the appellant would owe 
nothing to VA.  The appellant also testified that VA 
overestimated the cost of repairs by some $8,000; had the 
estimate been more accurate, VA would have bid more and the 
current $2,741 debt would have been wiped out in that 
foreclosure.  The appellant testified that, since his 
February 1996 hearing, he had been downsized again and was 
working only a temporary position.  He reported that his 
take-home pay was $2,800 per month, and estimated monthly 
expenses as follows:  a $1,300 mortgage payment, gas bill of 
$101, electric bill of $100, a truck payment of $321, credit 
card debt of approximately $400 per month, and food expenses.  

In July 1998, and in response to the questions raised at the 
appellant's January 1998 hearing before the undersigned, the 
RO provided the appellant with a written explanation of the 
costs incurred in the acquisition and resale of the property 
in Baldwin Park:  homeowner association fees of $896, six 
percent sales commission of $5,712.06, repair costs of 
$2,060, and VA's custody fee of $140, for total costs of 
resale of $8,808.06.  VA's cost of acquisition of the 
property was $85,258, for a total cost to VA for acquisition 
and resale of $94,066.06.  As the property was resold for 
$95,201, the difference remaining after the resale was 
$1,134.94.  When $1,134.94 was deducted from the outstanding 
indebtedness of $2,741, the remaining debt was $1,606.  

The Board remanded the matter in September 1998 to permit the 
RO to prepare a decision fully justifying the validity of the 
debt, and in particular, addressing the contention that the 
costs in connection with the resale were excessive.  The RO 
was to complete any necessary development, including 
obtaining a financial status report, and refer the waiver 
request to the Committee on Waivers and Compromises 
(Committee).  If waiver was denied, the appellant was to be 
informed of his right to appeal the decision with respect to 
the validity of the debt.  

In November 1998 the RO sent a letter of explanation to the 
appellant.  It explained that the appellant's loan file was 
reviewed, and it was again determined that the indebtedness 
was valid.  The letter indicated that appellant had 
identified three particular items as excessive, and it was 
explained to appellant that the homeowner association fees 
totaling $896 had to be paid.  The sales commission paid was 
$5,712, which is six percent of the $95,201 sales price.  
Finally, the letter explained that the lowest bid for repairs 
needed to bring the property to marketable condition was 
accepted, and referred to the VA Form 26-6724, Invitation, 
Bid, and/or Acceptance or Authorization. That VA Form 26-6724 
reflected that the repair services were completed in July 
1994, the contractor's invoice in that amount was approved 
and was to be paid directly by VA and that the approval of 
payment was processed in August 1994.  The amount of that bid 
was $955.  The letter indicated the matter would be referred 
to the Committee for consideration of appellant's waiver 
request.  In a letter dated in December 1998, the Committee 
requested the appellant submit financial information, but he 
did not do so and the Committee denied the waiver request.  

The Board notes that the outstanding balance of $1,606 was 
calculated based on the assumption that the cost of repairs 
necessary to bring the property to a marketable condition was 
$2,060.  Although a VA Form 26-6724, Invitation, Bid, and/or 
Acceptance or Authorization, reflecting the receipt and 
acceptance of a bid of $2,060 is not in the record, that 
figure appears as the valuation of repairs on a VA Form 26-
6701, Property Analysis and Recommendation, dated in June 
1994, and is later repeated on an Optional Form 41, Routing 
and Transmittal Slip, dated in March 1998, and in the RO's 
letter to the appellant dated in July 1998.  As  noted above, 
however, the bid that was accepted for the repairs was $955.  
See VA Form 26-6724, Invitation, Bid, and/or Acceptance or 
Authorization, dated in June 1994.  Accordingly, it appears 
the balance due from appellant is not $1,606, but rather $501 
after reduction by $1,105, the difference between $2,060 and 
$955.  

A veteran with service after July 25, 1947, for a period of 
more than 180 days discharged under conditions other than 
dishonorable has basic entitlement to a housing loan 
guaranty.  38 U.S.C.A. § 3702(a).  The liability of the 
United States under any guaranty shall decrease or increase 
pro rata with any decrease or increase in the amount of the 
unpaid portion of the obligation. 38 U.S.C.A. § 3703(b).  
Upon default, the Secretary may, at the Secretary's option, 
pay the lender the unpaid balance of the obligation plus 
accrued interest.  38 U.S.C.A. § 3732(a)(2).  Reasonable 
advances and other charges incurred that are necessary and 
proper for the maintenance or repair of the property, or for 
payment of accrued taxes, special assessment or other 
charges, sales commissions may also be paid under 38 C.F.R. 
§ 36.4276.  VA must calculate the reasonable minimum selling 
price, and credit it to the indebtedness as proceeds of the 
sale.  38 C.F.R. § 36.4283(f)(4)(i).  Amounts properly paid 
by the Secretary to cover VA guaranteed veterans loans shall 
constitute a debt owing to the United States by such veteran.  
38 C.F.R. § 36.4323(e). 

With respect to any loan guaranteed by VA, the Secretary 
shall waive payment of an indebtedness to VA where the 
Secretary determines that collection of such indebtedness 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(b).  The collection of any indebtedness may not be 
waived if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver.  38 U.S.C.A. § 5302(c). 


Analysis

In this case, as explained above, the Board has ascertained 
that the correct amount of the indebtedness is reduced to 
$501.  

With regard to the appellant's assertion that the estimated 
expenses of the costs of foreclosure, to which the appellant 
refers as the estimated cost of repairs, the Board points out 
that the total Estimated Expenses that appear on the Summary 
of Basis for Liquidations Procedure prepared in March 1994, 
was not $8,000 too high, as argued by appellant.  The dollar 
amounts used to achieve that $10,742.40 total are not 
itemized on that Summary.  However, the actual expenses of 
acquisition, maintenance and resale included the $896 
homeowners association fees, $5,712 sales commission, $955 
costs of repairs, $140 VA holding fee, legal costs of 
$1,860.30 and advance payments for taxes and insurance were 
$621.85, and totaled $10,185.15.  That figure was 
approximately $557 less than the estimated $10,742.40.  
Furthermore, the estimated value of the property indicated on 
the Summary was actually $800 more than the eventual resale 
price of the property.  Based on the foregoing, the Board 
concludes that VA did not grossly overestimate the expenses 
of closing and did not use a too-low minimum selling price 
when purchasing the property at foreclosure. 

As reflected in the Deed of Trust executed by the appellant 
in June 1983, the Deed provided for the foreclosure in the 
event of the appellant's default.  Furthermore, proceeds of a 
foreclosure sale were to be distributed first to the expenses 
of the sale; then to pay the costs of any evidence of title 
procurred in connection with such a sale and of any revenue 
stamps; then to pay all sums expended under the terms of the 
Deed of Trust with accrued interest; then all other secured 
sums; then reimbursement of VA for any sums paid by it on 
account of the guaranty; and finally, the remainder, if any, 
to appellant.  In this case, the Board finds that the net 
result of the resale of the property after foreclosure was 
that the appellant owed VA $501.  The Board concludes that 
$501 debt was properly created.  

With regard to whether the appellant's request for waiver 
should be granted, the RO found there was no evidence of 
fraud, misrepresentation or bad faith on the part of the 
appellant.  The Board agrees with that finding.  Therefore, 
the appellant's entitlement to a waiver turns on whether 
collection of the debt would be against equity and good 
conscience.  

Regulations define equity and good conscience to mean 
arriving at a fair decision between the appellant and the 
Government.  38 C.F.R. § 1.965(a).  Section 1.965(a) provides 
a non-exhaustive list of elements to consider in determining 
whether waiver should be granted.  Among those elements are 
fault of the appellant; the relative faults of the appellant 
and VA; whether collection will create undue hardship by 
depriving the appellant of basic necessities; whether 
collection would defeat the objectives of the loan program; 
whether the appellant would be unjustly enriched by loan 
forgiveness; and whether reliance on VA benefits resulted in 
the appellant releasing a valuable right or incurring a legal 
obligation.  Berotti v. Brown, 11 Vet. App. 193 (1998), 
citing Stone v. Derwinski, 2 Vet. App. 56, 57-58 (1992).  

As noted by the RO, the appellant was unable to make the 
payments on the underlying loan because he lost his job as 
the result of a change in management by his employer.  He 
attempted to sell the property on his own prior to 
foreclosure, but the sale did not occur.  Contrary to 
appellant's assertions otherwise, as discussed above there is 
no showing that any actions by VA reflect fault in the 
creation of the debt:  the appellant's assertions that the VA 
grossly overestimated the costs that were used to calculate 
the minimum selling price were addressed and rejected above.  
VA purchased the property at the March 1994 foreclosure sale, 
and promptly rehabilitated it and resold it in October 1994.  
When the Board weighs the relative fault of the parties, it 
must conclude that, if either party is at fault, it would be 
the appellant who failed to make his loan payments.  

With regard to reaching a determination as to whether 
collection will create undue hardship by depriving the 
appellant of basic necessities, VA is at a distinct 
disadvantage because the appellant has not submitted 
financial status reports.  VA has a duty to assist a veteran 
who has submitted a well-grounded claim, but that duty to 
assist is not always a one-way street.  If the appellant 
wishes help and has putative evidence, he cannot passively 
wait for help in those circumstances where he may or should 
have information that is essential in obtaining that 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board concludes that VA has fulfilled its duty to assist in 
this case by providing the appellant the opportunity to 
submit financial status information; that the appellant has 
not availed himself of those opportunities has resulted in a 
record containing very limited information regarding his 
financial status.  Based upon that information, which reveals 
the appellant  has disposable income, without a deduction for 
food expenses as he did not provide an estimate of that 
expense at the time of his 1998 hearing, of approximately 
$578 per month.  The appellant testified that he is single 
and has no children.  There is no evidence in support of a 
finding that the appellant would be deprived of basic 
necessities if he were required to repay this debt.  

There is no evidence that requiring repayment by this 
appellant would defeat the purpose of the loan guaranty 
program, although there is also no evidence that the 
appellant would be unjustly enriched by loan forgiveness.  
The remaining element enumerated in the regulation; whether 
reliance on VA benefits resulted in the appellant releasing a 
valuable right or incurring a legal obligation, is not 
applicable here.  Based on the foregoing, the Board finds 
that collection of the outstanding $501 would not be against 
equity and good conscience.  

The appellant testified that VA was only responsible for 
$17,500 under the Loan Guaranty Certificate, and so it should 
not have paid the balance owing on his outstanding mortgage 
at the foreclosure sale; he asserts that had the VA limited 
its expenditure to that figure, it would not have had to 
incur the additional liability that it seeks to collect from 
him now.  As this property was resold and VA's net out of 
pocket expense was $501, an amount clearly less than VA's 
obligation under the Loan Guaranty Certificate, the 
appellant's argument fails.  

Based on the forgoing, the Board concludes the $501 debt was 
properly created, and collection of that debt, together with 
interest, would not be against equity and good conscience.  

ORDERS

1.  The indebtedness of $1,105 was not properly created, and 
the appellant is under no obligation for repayment of that 
amount.  

2.  The loan guaranty indebtedness totaling $501 was properly 
created.  

3.  Waiver of recovery of the loan guaranty indebtedness in 
the amount of $501, plus accrued interest, is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

